t c memo united_states tax_court gerald e johnson and dorothy johnson petitioners v commissioner of internal revenue respondent docket no filed date garry a pearson jon j jensen and alexander f reichert for petitioners blaine c holiday for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax tax for and respectively we must decide1 whether certain amounts reduced by the deductions attributable to such amounts that petitioners re- ceived during the years at issue and that they characterized as rent are subject_to self-employment_tax under sec_1402 we hold that they are not findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed the petition in this case they resided in hector minnesota in gerald e johnson mr johnson began farming in dorothy johnson ms johnson began farming with mr johnson prior to petitioners farmed big_number acres of land acres of which they owned third parties owned the remaining acres from the time mr johnson began farming in he under- took everything pertaining to running a crop farm by performing the following farm-related activities in the production of agricultural commodities purchasing crop inputs selling planting and harvesting crops hiring managing and firing 1in addition to the issue that we address herein there are other determinations in the notice_of_deficiency notice that are computational in that their resolution flows automatically from our resolution of that issue 2all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure employees assisting with computer bookkeeping driving trucks securing the farmland and making the business profitable from the time ms johnson began farming in she performed the following farm-related activities in the production of agricul- tural commodities maintaining the books and preparing monthly reports for the accountant preparing payroll paying employees depositing employment_taxes banking preparing food for employ- ees picking up supplies driving trucks and tractors hauling employees from field to field monitoring the radio and respond- ing to communications maintaining the farmyard by mowing lawns and other farm help as needed in date petitioners formed g e johnson inc and each of them owned percent of the stock of that corporation at all relevant times g e johnson inc engaged in the farming_business specifically the production of cash crops during each of the years at issue g e johnson inc farmed big_number acres of land acres of which petitioners owned third parties owned the remaining big_number acres after the formation of g e johnson inc that company hired mr johnson and ms johnson pursuant to an oral arrangement oral employment arrangement under which they were to serve as its chief_executive_officer ceo and chief financial officer 3during the years at issue petitioners had no written employment agreement with g e johnson inc cfo respectively and were to perform in such respective capacities the same farm-related activities in the production of agricultural commodities that they had been performing since they began farming in the early 1960's petitioners’ farm-related activities pursuant to that arrangement at all relevant times including during the years at issue mr johnson as ceo and ms johnson as cfo performed those activities at all relevant times before and after petitioners incorpo- rated their farming operations the success of those operations depended upon petitioners’ farm-related activities during the years at issue g e johnson inc did not pay any wages or other compensation to petitioners in exchange for petitioners’ farm-related activities in the production of agri- cultural commodities except for dollar_figure of wages paid to mr johnson and dollar_figure of compensation paid to mr johnson and or ms johnson during and respectively during each of the years at issue petitioners leased to g e johnson inc pursuant to an oral arrangement oral rental 4g e johnson inc did not interview any other individuals to perform the farm-related activities that it hired petitioners to perform 5at all relevant times mr johnson spent virtually percent of his time working for g e johnson inc 6at all relevant times ms johnson spent percent of her time working for g e johnson inc arrangement farmland7 and certain personal_property that they owned petitioners’ farmland and personal_property located in renville minnesota pursuant to that arrangement at all relevant times including during the years at issue that company paid rent to petitioners for the lease of petitioners’ farmland and personal_property irrespective of whether or not that company had a good farming year or had income during the years at issue petitioners did not believe that they were and they were not obligated or compelled to perform petitioners’ farm- related activities in the production by g e johnson inc of agricultural commodities as a condition to that company’s being obligated pursuant to the oral rental arrangement to pay rent to petitioners petitioners jointly filed form_1040 u s individual_income_tax_return for each of their taxable years petitioners’ return petitioners’ return and peti- tioners’ return in petitioners’ return petitioners 7g e johnson inc also leased certain other farmland from third-party landlords pursuant to oral rental arrangements with those third-party landlords 8during the years at issue petitioners had no written rental agreement with g e johnson inc 9even if during the years at issue petitioners became sick or incapacitated or otherwise were unable to perform for g e johnson inc petitioners’ farm-related activities in the production of agricultural commodities that company was nonethe- less obligated pursuant to the oral rental arrangement to pay rent to them reported that mr johnson received dollar_figure of wages salaries tips etc from hector public schools and dollar_figure of wages salaries tips etc from buffalo lake-hector schools in that return petitioners did not report any wages or other compensation_for services from g e johnson inc in schedule e supplemental income and loss schedule e included as part of petitioners’ return petitioners reported dollar_figure in rent received from the rental of petitioners’ farmland and personal_property claimed rent dollar_figure in expenses and dollar_figure in total rental real_estate income in petitioners’ return petitioners reported that mr johnson received dollar_figure of wages salaries tips etc from ind school district in that return petitioners reported that ms johnson did not receive any wages or other compensation_for services from g e johnson inc and that mr johnson received dollar_figure of wages from g e johnson inc in schedule e included as part of petitioners’ return petitioners re- ported dollar_figure in rent received from the rental of petitioners’ farmland and personal_property claimed rent dollar_figure in expenses and dollar_figure in total rental real_estate income in petitioners’ return petitioners reported that they received no wages or compensation from any source in schedule e included as part of petitioners’ return petitioners re- ported dollar_figure in rent received from the rental of petitioners’ farmland and personal_property claimed rent dollar_figure in expenses and dollar_figure in total rental real_estate income immediately prior to the trial in this case petitioners conceded that dollar_figure of the dollar_figure of the claimed rent was not received for the lease of petitioners’ farmland and personal_property pursuant to the oral rental arrangement and is subject_to self-employment_tax for convenience we shall refer to the dollar_figure balance dollar_figure minus dollar_figure of such claimed rent as the modified claimed rent the claimed rent the claimed rent and the modified claimed rent that petitioners received during the respective years at issue from g e johnson inc pursuant to the oral rental arrangement represented fair market rents and are consistent with the rents paid during those years by g e john- son inc to other third-party landlords g e johnson inc filed form_1120 u s_corporation income_tax return for each of its taxable years ended date g e johnson inc ’s return date g e johnson inc ’s return date g e johnson inc ’s return and date g e johnson inc ’s return in g e johnson inc ’s return g e johnson inc reported that it paid dollar_figure of compensation to mr johnson as an officer of that company10 and that it did not pay any compensation to ms johnson as an officer in that return g e johnson inc reported that it paid dollar_figure of salaries and wages although it did not identify in that return the person or persons to whom it paid those wages in g e johnson inc ’s return g e johnson inc reported that it paid dollar_figure in rent although it did not specify in that return the amount of such rent that it paid to petitioners during its taxable_year ended date in g e johnson inc ’s return g e johnson inc reported that it paid dollar_figure of compensation to mr johnson as an officer of that company and that it did not pay any compensation to ms johnson as an officer in that return g e johnson inc reported that it paid dollar_figure of salaries and wages although it did not identify in that return the person or persons to whom it paid those wages in g e johnson inc ’s return g e johnson inc reported that it paid dollar_figure in rent although it did not specify in that return the amount of such rent that it paid to petitioners during its taxable_year ended date 10as discussed above petitioners’ return did not report any wages or other compensation received from g e john- son inc although not clear from the record we presume that g e johnson inc paid to mr johnson sometime during the last two months of the dollar_figure of compensation that it reported it paid to him as an officer during its taxable_year ended date in g e johnson inc ’s return g e johnson inc reported that it did not pay any compensation to mr johnson or ms johnson as officers of that company in that return g e johnson inc reported that it paid dollar_figure of salaries and wages although it did not identify in that return the person or persons to whom it paid those wages in g e johnson inc ’s return g e johnson inc reported that it paid dollar_figure in rent although it did not specify in that return the amount of such rent that it paid to petitioners during its taxable_year ended date in g e johnson inc ’s return g e johnson inc reported that it did not pay any compensation to mr johnson or ms johnson as officers of that company in that return g e johnson inc reported that it paid dollar_figure of salaries and wages although it did not identify in that return the person or persons to whom it paid those wages in g e johnson inc ’s return g e johnson inc reported that it paid dollar_figure in rent although it did not specify in that return the amount of such rent that it paid to petitioners during its taxable_year ended date on date respondent issued a notice to petition- ers with respect to their taxable years and in that notice respondent determined that the claimed rent the claimed rent and the claimed rent reduced by the deductions attributable to such respective rents are subject_to self-employment_tax for the respective years at issue because they constitute net_earnings_from_self-employment under sec_1402 opinion petitioners bear the burden of proving that the determina- tions in the notice that remain at issue are erroneousdollar_figure see rule a 290_us_111 the ultimate dispute between the parties that we must resolve is whether the claimed rent the claimed rent and the modified claimed rent reduced by the deductions attributable to such respective rents are subject_to self- employment_tax because they constitute net_earnings from self- employment under sec_1402 as applicable here sec_1402 defines the term net_earnings_from_self-employment to mean the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business except that in computing such gross_income and deductions -- there shall be excluded rentals from real sec_7491 is not applicable in the instant case that is because respondent issued the notice to petitioners on date and a fortiori the examination of the years at issue would have commenced before date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 estate and from personal_property leased with the real_estate together with the deductions attributable thereto except that the preced- ing provisions of this paragraph shall not apply to any income derived by the owner or tenant of land if a such income is derived under an ar- rangement between the owner or tenant and another individual which provides that such other indi- vidual shall produce agricultural commodi- ties on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and b there is material_participation by the owner or tenant with respect to any such agricultural commodity the regulations under sec_1402 and we refer to the farm rental income that is included under that section in the definition of net_earnings_from_self-employment as includible farm rental income the regulations under sec_1402 elaborate on the meaning of includible farm rental income as follows b special rule for includible farm rental income -- in general there shall be included in determining net_earnings_from_self-employment for taxable years ending after any income derived by an owner or tenant of land if the following require- ments are met with respect to such income i the income is derived under an arrangement between the owner or tenant of land and another person which provides that such other person shall produce agricultural commodities on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and ii there is material_participation by the owner or tenant with respect to any such agricultural commodity income so derived shall be referred to in this section as includible farm rental income requirement that income be derived under an arrangement in order for rental income received by an owner or tenant of land to be treated as includible farm rental income such income must be derived pursu- ant to a sharefarming or other rental arrangement which contemplates material_participation by the owner or tenant in the production or management of production of agricultural commodities nature of arrangement i the arrangement between the owner or tenant and the person referred to in subparagraph of this paragraph may be either oral or written the arrangement must impose upon such other person the obligation to produce one or more agricultural commodities on the land of the owner or tenant in addition it must be within the contemplation of the parties that the owner or tenant will participate in the production or the management_of_the_production of the agricultural commodities required to be produced by the other person under such arrangement to an extent which is material with respect either to the production or to the management of pro- duction of such commodities or is material with respect to the production and management of production when the total required participation in connection with both is considered actual participation in order for the rental income received by the owner or tenant of land to be treated as includible farm rental income not only must it be derived pursuant to the arrangement described in subparagraph of this paragraph but also the owner or tenant must actually participate to a material degree in the production or in the management_of_the_production of any of the commodities required to be produced under the arrangement or he must actually participate in both the production and the management_of_the_production to an extent that his participation in the one when combined with his participation in the other will be considered participation to a material degree sec_1_1402_a_-4 income_tax regs the parties agree that during the years at issue petitioners were to and did participate materially within the meaning of sec_1402 in the production by g e johnson inc of agricultural commodities by performing petitioners’ farm-related activities they disagree over whether the claimed rent the claimed rent and the modified claimed rent were derived under an arrangement within the meaning of sec_1402 and sec_1_1402_a_-4 income_tax regs between petitioners and g e johnson inc which provided or contemplated that g e johnson inc was to produce agricultural commodities on petitioners’ land and that petitioners were to participate materially in the production of such commodities it is petitioners’ position that the claimed rents at issue were not derived under such an arrangement and that consequently such claimed rents reduced by the deductions attributable to such respective rents are not subject_to self-employment_tax because they do not constitute includible farm rental income under sec_1402 and the regulations thereunder in support of their position petitioners rely on the opinion of the court_of_appeals for the eighth circuit in 236_f3d_410 8th cir revg and remanding bot v commissioner tcmemo_1999_256 hennen v commissioner tcmemo_1999_306 and mcnamara v commissioner t c memo dollar_figure in reliance on mcnamara ii petitioners contend that the johnsons are receiving fair_market_value rental payments although this may result in little or no other compensation being paid to the taxpayers for the services they provide to the corporation this does not establish the required nexus between the rental pay- ments and the material_participation required to trig- ger the inclusion of the payments within the definition of self-employment_income to the contrary adoption of the commissioner’s position would compel the conclu- sion that the taxpayers as landlords are required to rent property to the corporation at below fair_market_value and below the rates paid to third parties the missing link in the commissioner’s argument is the same as in the mcnamara case the corporation’s obli- gation to make the rental payments is separate and distinct from the taxpayers’ participation in the farming operation respondent counters that mcnamara ii does not require the result advocated by petitioners in the instant case respondent argues that the eighth circuit in mcnamara created a judicial exception for fair rental value when the landlord has two independent arrangements with the lessee for rent and wages and there is no nexus between the two arrangements petitioners fail to meet the eighth circuit’s standard because they failed to enter into a separate employment agreement with their corporation and to the extent they did it was so inextricably interrelated with the oral lease that the nexus is obvious and cannot be overlooked petitioners’ classification of all funds from the corporation as rent and none as wages demonstrates that there were not independent arrangements with respect to real_estate rentals and compensation_for services moreover the transaction 12we shall refer to our respective opinions that the court_of_appeals for the eighth circuit reversed and remanded as bot i hennen i and mcnamara i and to the opinion of that court as mcnamara ii does not pass muster given the strict scrutiny applied to such related-party transactions and given that exceptions from self-employment_tax under sec_1402 are narrowly construed bot i hennen i and mcnamara i involved taxpayers who pursuant to certain agreements or arrangements were to and did participate materially in the production of agricultural commodi- ties involved in those respective cases in bot i and hennen i the taxpayer-owners of the farmland in question entered into employment agreements or arrangements with their respective taxpayer-spouses and rental agreements or arrangements with those spouses in mcnamara i the taxpayer-owners of the farm- land in question entered into an employment agreement or arrangement with their wholly owned corporation and a rental agreement or arrangement with that corporation in bot i and hennen i the taxpayer-owners of the farmland in question contended that the respective rental agreements or arrangements involved in those cases did not require their material_participation in the production of the agricultural commodities in question we found that the respective taxpayer- owners in bot i and hennen i played a material role in the production of such commodities under an agreement or arrangement with their taxpayer-spouses we further found in bot i and hennen i that the income received from the rental of the respec- tive taxpayer-owners’ farmland in question was derived under an arrangement between the taxpayer-owners of the farmland and their taxpayer-spouses which provided that those spouses were to produce agricultural commodities on that land and that the taxpayer-owners were to participate materially in the production of such commodities we held in bot i and hennen i that the rents at issue in those cases reduced by the deductions attrib- utable to such respective rents were subject_to self-employment_tax because they constituted includible farm rental income under sec_1402 in mcnamara i the taxpayer-owners of the farmland in question contended that the rental agreement or arrangement involved in that case did not require their material participa- tion in the production of the agricultural commodities in ques- tion we found that the taxpayer-owners played a material role in the production of such commodities under an agreement or arrangement with their wholly owned corporation we further found in mcnamara i that the income received from the rental of the taxpayers’ farmland in question was derived under an arrange- ment between the taxpayer-owners and their wholly owned corpora- tion which provided that that corporation was to produce agri- cultural commodities on that land and that the taxpayer-owners were to participate materially in the production of such commodi- ties we held in mcnamara i that the rent at issue in that case reduced by the deductions attributable to such rents was subject_to self-employment_tax because it constituted includible farm rental income under sec_1402 the taxpayers in bot i hennen i and mcnamara i appealed our respective decisions in those cases to the court_of_appeals for the eighth circuit that court decided those appeals in one opinion in mcnamara ii in mcnamara ii the court_of_appeals for the eighth circuit concluded we cannot say the tax_court clearly erred in conclud- ing as a factual matter that mrs mcnamara mrs bot and mrs hennen were required--by their respective employment agreements or by more informal arrange- ments --to materially participate in agricultural production and management and that all three did in fact materially participate in those activities see sec_1_1402_a_-4 as amended in more promising however is taxpayers’ argument that the lessor-lessee relationships should stand on their own apart from the employer-employee relation- ships to this end taxpayers insist that the rents in question were consistent with market rates for agricul- tural land in fact the transcripts of each trial contain uncontradicted testimony that the rents were at or slightly below fair_market_value the tax court’s decision however contains no factual finding in this regard moreover the commissioner apparently did not pursue the issue at trial because as it con- tended at oral argument the amount of the rent is irrelevant we disagree what is missing from both the commissioner’s and the tax court’s analyses is any mention of a nexus between the rents received by taxpayers and the ar- rangement that requires the landlords’ material par- ticipation we believe this omission overlooks sec_1402’s requirement that rents be derived under such an arrangement that is to say the mere exis- tence of an arrangement requiring and resulting in material_participation in agricultural production does not automatically transform rents received by the landowner into self-employment_income it is only where the payment of those rents comprise part of such an arrangement that such rents can be said to derive from the arrangement rents that are consistent with market rates very strongly suggest that the rental arrangement stands on its own as an independent transaction and cannot be said to be part of an arrangement for participation in agricultural production although the commissioner is correct that unlike other provisions in the code sec_1402 contains no explicit safe-harbor provision for fair_market_value transactions we conclude that this is the practical effect of the derived under language mcnamara v commissioner f 3d pincite the court_of_appeals for the eighth circuit remanded bot i hennen i and mcnamara i in order to provide the commissioner of internal revenue the opportunity to show that a connection existed between the respective rents and the respective employ- ment agreements or arrangements involved in those cases id on remand the respective parties in bot i hennen i and mcnamara i declined our invitation to conduct additional trials as a result we found that the rent at issue in each of those cases was at or below market rates and decided that no deficiency in self-employment_tax existed in any of those cases in 54_tc_742 affd 445_f2d_985 10th cir we concluded that we would follow a court_of_appeals opinion which is squarely in point where appeal from our decision would lie to that court_of_appeals and to that court alone in the instant case during the years at issue petitioners had two arrangements with g e johnson inc an oral employment arrangement under which petitioners were to and did participate materially in the production by g e johnson inc of agricultural commodities by performing peti- tioners’ farm-related activities and an oral rental arrange- ment under which petitioners leased to g e johnson inc petitioners’ farmland and personal_property there were two identical types of arrangements involved in mcnamara ii the issue presented here is whether the claimed rents at issue reduced by the deductions attributable to such respective rents are subject_to self-employment_tax because they constitute includible farm rental income under sec_1402 that was the identical issue presented in mcnamara ii we conclude that mcnamara ii is squarely in point moreover the court to which an appeal in this case would normally lie is the court_of_appeals for the eighth circuit we shall follow mcnamara ii golsen v commissioner supra as required by mcnamara ii we must determine whether there was a nexus between the claimed rent the claimed rent and the modified claimed rent that petitioners re- ceived pursuant to the oral rental arrangement and the oral employment arrangement under which petitioners were to and did participate materially in the production by g e johnson inc of agricultural commoditiesdollar_figure in making that determination we 13we note that in mcnamara i there is no indication that the parties advanced and the court did not address any argument continued bear in mind the conclusions of the court_of_appeals for the eighth circuit in mcnamara ii that rents that are consistent with market rates very strongly suggest that the rental arrangement stands on its own as an independent transaction and cannot be said to be part of an arrangement for participation in agricultural production although the commissioner is correct that unlike other provisions in the code sec_1402 contains no explicit safe-harbor provision for fair_market_value transactions we conclude that this is the practical effect of the derived under language continued that because the taxpayer-owners of the farmland in that case materially participated within the meaning of sec_1402 in the production of agricultural commodities as employees of their wholly owned corporation and not in their individual capacities the analysis under sec_1402 should be different from the analysis in bot i and hennen i where the taxpayer-owners of the farmland involved in those two cases materially participated within the meaning of sec_1402 in the production of agricultural commodities in their individual capacities in mcnamara ii there is no indication that the taxpayers appealing mcnamara i advanced and the court_of_appeals for the eighth circuit did not address any argument that the analysis under sec_1402 with respect to such taxpayers should be any different from the analysis with respect to the taxpayers appeal- ing bot i and hennen i in the instant case neither petitioners nor respondent advances any argument that the analysis under sec_1402 should be different from the analysis in mcnamara ii because petitioners materially participated within the meaning of sec_1402 in the production by g e johnson inc of agricul- tural commodities as employees of g e johnson inc and not in their individual capacities indeed petitioners rely solely on the analysis in mcnamara ii to support their position in the instant case consequently we shall not address whether our analysis would be different in the instant case because petition- ers materially participated within the meaning of sec_1402 in the production of agricultural commodities by g e johnson inc as employees of g e johnson inc and not in their individual capacities mcnamara v commissioner f 3d pincite we have found based on the stipulation of the parties that the claimed rent the claimed rent and the modified claimed rent represented fair market rents and are consis- tent with the rents paid during those years by g e johnson inc to other third-party landlords on the record before us we further find that petitioners have established that during each of the years at issue there was no nexus between the claimed rent the claimed rent and the modified claimed rent that petitioners received pursuant to the oral rental arrangement and the oral employment arrangement under which petitioners were to and did participate materially in the production by g e johnson inc of agricultural commodities pursuant to the oral rental arrangement during the years at issue g e johnson inc paid rent to petitioners for the lease of petitioners’ farmland and personal_property irrespective of whether or not that company had a good farming year or had income moreover during those years petitioners did not believe that they were and they were not obligated or compelled to perform petitioners’ farm-related activities in the production by g e johnson inc of agricultural commodities as a condition to that company’s being obligated to pay rent to petitioners pursuant to the oral rental arrangement based upon our examination of the entire record in this case we find that petitioners have shown that the claimed rent the claimed rent and the modified claimed rent were not derived under an arrangement within the meaning of sec_1402 and sec_1_1402_a_-4 income_tax regs between petitioners and g e johnson inc which provided or contemplated that g e johnson inc was to produce agricul- tural commodities on petitioners’ land and that petitioners were to participate materially in the production of such commodities on that record we hold that the claimed rent the claimed rent and the modified claimed rent reduced by the deductions attributable to such respective rents are not subject_to self-employment_tax because they do not constitute includible farm rental income and therefore are not net_earnings from self- employment under sec_1402 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concession of petitioners decision will be entered under rule
